
	
		I
		111th CONGRESS
		2d Session
		H. R. 6384
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Sherman (for
			 himself, Mr. Hare,
			 Mr. Rangel,
			 Mr. Conyers,
			 Mr. Payne,
			 Ms. Schakowsky,
			 Mr. Ellison,
			 Mr. Brady of Pennsylvania,
			 Mr. Lewis of Georgia,
			 Mr. Grijalva,
			 Ms. Sutton,
			 Mr. Michaud,
			 Mr. Kildee,
			 Mr. Ryan of Ohio,
			 Ms. Linda T. Sánchez of California,
			 Mr. Kucinich,
			 Mr. Stark, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To repeal a limitation in the Labor-Management Relations
		  Act regarding requirements for labor organization membership as a condition of
		  employment.
	
	
		1.RepealSection 14 of the Labor-Management Relations
			 Act (29 U.S.C. 164) is amended by striking subsection (b) and redesignating
			 subsection (c) as subsection (b).
		
